Title: To Alexander Hamilton from Marinus Willett, [24 May 1786]
From: Willett, Marinus
To: Hamilton, Alexander


[New York, May 24, 1786]
I do hereby Certify that on Casting up the Votes in the several Poll lists returned to me by the Inspectors of the General Election held in the several Wards of the City and County in April last it appears that Alexander Hamilton Esqr. was by plurality of Voices duly Elected one of the Representatives of the General Assembly for the City and County of New York.
Given under my hand at New York this 24th. Day of May 1786.
M. Willett, Sheriff,
Alexr Hamilton EsqrPresent
